DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 9-13 of the response, filed August 26, 2021 with respect to the structural arrangement of the instant invention’s grooved shell members have been fully considered and are persuasive.  The rejection of claims 14-17 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-9, 11-17and 19-23 are allowed.
The closest prior art of record includes U.S. Pat. Pub. No. 2015/0313002 which discloses a vertical support for cantilevered capacitors, but does not provide for the support structure: 1) having openings and/or depressions sized and shaped to accommodate the distal ends of the capacitors wherein the inner surfaces at least partially surround the energy storage device between the distal and proximal ends to provide support along at least two orthogonal support directions; 2) having first and second shell members with multiple concave grooves that receive energy storage devices and engage and surround first and second circumferentially spaced perimeter segments of the devices.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618